                   IN THE UNITED STATES DISTRICT COURT

                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA            :
                                    :
           v.                       :       No. 1:19CR54-1
                                    :
STEVEN BRANTLEY SPENCE              :


                  MOTION TO CONTINUE SENTENCING HEARING

      NOW COMES the Steven Brantley Spence, (“Spence”) by and

through counsel, and moves this Honorable Court for an order

continuing the sentencing hearing scheduled in this action for

March 17, 2021, at 9:30 a.m., in Winston-Salem, North Carolina,

and in support of this Motion shows unto the Court the following:

      1. On October 8, 2020, Spence pleaded guilty to two counts:

(1)   interstate    domestic   violence,   in   violation   of   18    U.S.C.

§§ 2261(a) (1) and (b) (3) (Count Three); and (2) brandishing a

firearm during and in relation to a crime violence, in violation

of 18 U.S.C. § 924(c) (1) (A) (ii) (Count Four).         The written Plea

Agreement included a provision that both parties agreed that the

appropriate sentence is 30 months imprisonment on Count Three and

84 months consecutive on Count Four, for a total of 114 months.

PSR ¶ 2.     That portion of the Plea Agreement was made pursuant

Rule 11(c) (1) (C)).     PSR ¶ 2.   See Docket No. 47.




       Case 1:19-cr-00054-TDS Document 54 Filed 03/01/21 Page 1 of 5
      2.   On October 27, 2020, assigned counsel to this matter,

Mr. Gregory Davis, passed away.       On October 29, 2020, undersigned

counsel filed a Notice of Attorney Substitution.

      3.   On November 5, 2020, undersigned counsel met with Spence

to conduct the presentence interview with United States Probation

Officer Yashira M. Patton.      On January 27, 2021, the presentence

report (“PSR”) was disclosed.      The PSR sets the advisory guideline

range for Count Three at 97 to 120 months’ imprisonment, based on

a Total Base Offense level 30 and a Criminal History Category I.

The Probation Officer recommended a downward departure to 60

months’ imprisonment for Count Three.          PSR ¶¶ 74-75. 1     The PSR

sets the advisory guideline range for Count Four at 84 months’

imprisonment to run consecutive to the other count, for a total

recommended sentence of 144 months’ imprisonment. 2             Sentencing

Recommendation Page 1.     This is 30 months higher than the agreed

upon sentence in the Plea Agreement.       PSR ¶ 2.

      4.   Spence is housed at Forsyth County Jail in Winston-

Salem, North Carolina.      Because of the number of COVID cases at

the Forsyth County Jail, undersigned counsel cannot meet Spence in

person; undersigned counsel cannot meet Spence over phone or



1 Based upon a Total Offense Level of 30 and a Criminal History Category
I, the advisory guideline range of imprisonment is 97 to 121 months.
However, the statutorily authorized maximum sentences (120 months) are
less than the maximum of the applicable range; therefore, the advisory
guideline range is 97 to 120 months. USSG § 5G1.2.
2 A mandatory consecutive term of seven years imprisonment is required
by statute for Count Four of the Indictment. USSG § 2K2.4 (b).
                                    2




       Case 1:19-cr-00054-TDS Document 54 Filed 03/01/21 Page 2 of 5
virtually, either.           For this reason, undersigned counsel has not

been able to meet with Spence to review the presentence report,

disclosed on January 27, 2021.                 See Docket No. 51.          On February

22, 2021, undersigned filed a Position Paper Regarding Sentencing

Factors, addressing legal objections to the advisory guideline

calculation and 3553(s) factors.               See Docket No. 53.          November 5,

2020 was the last time undersigned counsel met with Spence.

        5.     Assistant United States Attorneys Clifton Barrett and

Veronica Edmisten have indicated that the government does not

object to a continuance of the sentencing hearing in this matter.

        6.     Undersigned      advises        the    Court   of     the     following

unavailable dates:           Ms. Clough is scheduled for annual leave on

May 26, 2021, to June 4, 2021.                  Travel arrangements have been

made.

        7.     Additional time is needed to meet with Spence to prepare

for his sentencing hearing.             A continuance will not unduly burden

any state or federal entity.                   Spence’ presentence report has

already been disclosed and reviewed by the parties.                          While the

matter       will   remain    pending     on    the   Court’s      docket,    and   the

sentencing hearing will not be held until sometime in the future,

no additional hearings will be required.

          WHEREFORE Spence respectfully prays this Honorable

Court for an order continuing the sentencing hearing from March

                                           3




         Case 1:19-cr-00054-TDS Document 54 Filed 03/01/21 Page 3 of 5
17, 2021, to such a later date as the Court may deem appropriate.

     Respectfully submitted, this 1st day of March 2021.

                                 LOUIS C. ALLEN III
                                 Federal Public Defender


                                 /s/ Mireille P. Clough
                                 MIREILLE P. CLOUGH
                                 Assistant Federal Public Defender
                                 North Carolina State Bar No. 28473
                                 251 N. Main Street, Suite 849
                                 Winston-Salem, NC 27101
                                 (336) 631-5278, Ext. 23
                                 Email: mireille_p_clough@fd.org




                                   4




      Case 1:19-cr-00054-TDS Document 54 Filed 03/01/21 Page 4 of 5
                       CERTIFICATE OF SERVICE

     I hereby certify that on March 1, 2021, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:

               Mr. Clifton Barrett
               Assistant United States Attorney

               Ms. Veronica Edmisten
               Assistant United States Attorney


and I hereby certify that I have emailed the document to the
following non-CM/ECF participant(s):

               Ms. Yashira M. Patton
               United States Probation Officer


     Respectfully submitted,

                                 /s/ Mireille P. Clough
                                 MIREILLE P. CLOUGH
                                 Assistant Federal Public Defender
                                 North Carolina State Bar No. 28473
                                 251 N. Main Street, Suite 849
                                 Winston-Salem, NC 27101
                                 (336) 631-5278, Ext. 23
                                 Email: mireille_p_clough@fd.org




                                   5




      Case 1:19-cr-00054-TDS Document 54 Filed 03/01/21 Page 5 of 5
